Case 0:16-cv-61198-CMA Document 169 Entered on FLSD Docket 02/05/2019 Page 1 of 1


                                                                            FILED BY                       D.C.

                                      Wanda Cochran                               FEB 05 2019
                                         1385 Russell Drive                        ANGELA E. NOBLE
                                                                                  CLEl'IK U.S. DIST. CT.
                                                                                  S. D. OF FLA. - MIAMI
                                     Streetsboro, Ohio 44241

  Tel: 330-414-9322                                           Email: wandacochran7@gmail.com

 January 28, 2019

  Clerk, U.S. District Court
  Southern District of Florida
  Wilkie D. Ferguson, Jr. U.S. Courthouse
  400 North Miami Avenue
  Miami, FL 33128

  Re:    Shane Flaum v. Doctor's Associates, Inc. n/k/a Doctor's Associates LLC
         Case No. 0: 16-cv-61198-CMA
         Notice of Objection to Fee Motion

  Dear Sir or Madam:

 On the belief that I qualify as a class member in the above class action settlement, I submitted an
 online claim form (No. 60018735401) and filed an objection to class counsel's fee request.
 Based on class counsel's representation that I am not a class member, I hereby withdraw my
 objection without receiving any compensation.


  Respectfully Submitted,
     Ii        ·~)   ,
    LA.(-i,, .r~  W fl~
  s/ Wanda J   cfirafl      1..---

  Wanda J. Cochran
